Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 9-11, 15 and 17 of H. Kasai et al., App. No. 17/269,762 (Feb 19, 2021) are in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 9-10 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by T. Kamishima et al., 60 Tetrahedron Letters (April 16, 2019) (“Kamishima”) is withdrawn for the following reasons.  Kamishima’s publication date is April 16, 2019.  Applicant traverses and submits that Kamishima is not prior art.  Applicant submits a certified English-language translation of JP2018-173190 (Sep. 18, 2018)).  The English-language translation has been reviewed and is considered to support the pending claims pursuant to § 112.  As such, Applicant is entitled to an effective filing date of September 18, 2018.  Kamishima is therefore not prior art under 35 U.S.C. 102(a)(1).  

Rejection of claims 1 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by M. Barros et al., 36 Tetrahedron Letters, 2321-2324 (1995) (“Barros”) is withdrawn in view of Applicant’s cancellation of these claims.  


Withdrawal Claim Rejections - 35 USC § 103

Rejection of claim 17 under AIA  35 U.S.C. 103 as being unpatentable over T. Kamishima et al., 60 Tetrahedron Letters (April 16, 2019) (“Kamishima”) in further view of T.W. Greene, Greene’s Protective Groups in Organic Synthesis, Chapters 2 and 4 (4th ed., 2007) is withdrawn in view of Applicant’s removal of Kamishima as prior art (see above).  

Rejection of claims 1, 8, 12, and 13 under AIA  35 U.S.C. 103 as being unpatentable over N. Nazef et al., 14 Organic Letters (2012) (“Nazef”) in further view of T.W. Greene, Greene’s Protective Groups in Organic Synthesis, Chapters 2 and 4 (4th ed., 2007) is withdrawn in view of Applicant’s cancellation of these claims.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Claims 9-11 are considered free of the art of record.  The closest prior art of record is considered to be N. Nazef et al., 14 Organic Letters (2012) (“Nazef”) as discussed in the previous Office action. While Nazef discloses a compound meeting the limitations of claim 9, formula (2), Nazef does not motivate one of ordinary skill in the art to resolve this compound into its constituent optical isomers by way of the claimed method.  

Claims 15 and 17 are also considered free of the art.  The closest prior art of record is again considered to be N. Nazef et al., 14 Organic Letters (2012) (“Nazef”). Nazef does not provide suitable motivation to one of ordinary skill in the art to select and thereafter structurally modify Nazef compound 33 so as to arrive at a compound falling within instant claims 15 or 17.   MPEP § 2144.09(I); MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622